                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

CEVERO GARCIA                                 :          DOCKET NO. 2:19-cv-1268
    D.O.C. # 368938

VERSUS                                        :          JUDGE JAMES D. CAIN, JR.


WARDEN VANNOY                                 :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DISMISSED WITHOUT PREJUDICE to petitioner’s right to file a motion in the United

States Court of Appeals for the Fifth Circuit for leave to file a successive § 2254 petition.

       THUS DONE AND SIGNED in Chambers, on this 2nd day of January, 2020.



                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
